Citation Nr: 0838231	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-07 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for dyshidrotic 
dermatitis of the hand.

2.  Entitlement to service connection for multiple joint 
pains, as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for diabetes.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
March 1978 and from November 1990 to May 1991.  He also 
served in the Army reserves.
 
This appeal initially came to the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision.  In September 
2006, the Board denied the veteran's claim with regard to the 
five issues captioned in this decision and granted his claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The veteran appealed the Board's decision (with the exception 
of the issue of PTSD) to the Court of Appeals for Veterans 
Claims (Court), which in a May 2008 order vacated the Board's 
decision with respect to the matters appealed to the Court, 
and dismissed the veteran's appeal for lack of jurisdiction 
in light of his death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran died in February 2008, while his claim was 
pending before the Court.


CONCLUSION OF LAW

To the extent the Board's September 2006 decision was adverse 
to the veteran, it is vacated and the appeal is dismissed. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal to the Court.  As a matter of law, appellants' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  The Court noted in its May 2008 order that vacating 
the Board decision ensures that the Board decision and 
underlying RO decision(s) will have no preclusive effect in 
the adjudication of any future accrued-benefits claims 
derived from the veteran's entitlements. Accordingly, the 
Court vacated the Board's September 2006 decision with 
respect to the matters appealed to the Court and dismissed 
the appeal for lack of jurisdiction.  This decision serves to 
implement the Court's order.  Accordingly, the Board's 
decision of September 2006 is vacated and the appeal to the 
Board is dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2008).


ORDER

The claim of entitlement to a compensable rating for 
dyshidrotic dermatitis of the hand is dismissed.

The claim of entitlement to service connection for multiple 
joint pains, as a manifestation of an undiagnosed illness, is 
dismissed.

The claim of entitlement to service connection for hepatitis 
C is dismissed.





The claim of entitlement to service connection for diabetes 
is dismissed.

The claim of entitlement to service connection for 
hypertension is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


